Citation Nr: 1143390	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  09-18 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for rheumatoid arthritis. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1960 to June 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) located in Boston, Massachusetts, which denied entitlement to service connection for rheumatoid arthritis.  

The Veteran was afforded an August 2011 hearing before the undersigned at the RO.  A hearing transcript is associated with the record.

The RO appears to have treated the April 2007 RO decision as final.  However, the Veteran submitted a notice of disagreement with this decision in June 2007, filed a within a year of the April 2007 decision.  38 C.F.R. § 20.302 (2011).  Thus, the April 2007 RO decision is not final, and VA does not need to determine whether new and material evidence has been submitted.  38 C.F.R. § 3.156 (2011).

The Veteran submitted additional evidence following the RO's last adjudication in August 2009 accompanied by a waiver of review by the agency of original jurisdiction (AOJ).  The Board may consider this evidence in the first instance, because it is granting the claim.  38 C.F.R. § 20.1304(c).  


FINDING OF FACT

The Veteran has current rheumatoid arthritis that began in service. 


CONCLUSION OF LAW

The criteria for service connection for rheumatoid arthritis are met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.303(b), 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

As the Board is granting the claim for service connection, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Service connection may also be established on a presumptive basis for certain disabilities, including arthritis, that were manifested following service.  38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service treatment records, dated in April 1960, reflect that the Veteran complained of a painful left knee.  They do not show any additional complaints of joint pain.  At separation, the Veteran's upper and lower extremities were clinically examined and found to be normal.  

Private hospital records reflect that the Veteran complained of severe joint pain since the end of 1971.  After extensive clinical evaluation, he was diagnosed as having rheumatoid arthritis.  

Employment records, dated in June 1976, reflect that the Veteran left work due to his rheumatoid arthritis condition.  

In June and August 2007 statements, the Veteran reported that he had problems with both lower extremities during service.  His wife also reported that she knew him prior to service and recalled him having lower extremity pain during service.  
 In a June 2009 statement, the Veteran's sister recalled that he complained about joint pain during service.  

VA treatment records, dated in December 2010, reflect that the Veteran continued to have rheumatoid arthritis flare-ups.  

At the August 2011, hearing the Veteran testified that beginning in service, he had episodes of joint pain.  These episodes were not debilitating, and he did not seek medical attention.  Following service the symptoms persisted, and he was diagnosed as having rheumatoid arthritis.  He reported that it was a progressive condition.        

This record establishes that the Veteran has a current disease, namely rheumatoid arthritis.  The remaining questions are whether there is a nexus between the current disease and service.

The Veteran has reported a continuity of symptomatology beginning with his in-service joint pain.  38 C.F.R. § 3.303(b).  He is competent to report symptoms of joint pain, as they are readily capable of lay observation.  Layno.  His reports are buttressed by the statements of his wife and sister.  The contemporaneous record does not confirm these reports, bus such confirmation is not required.  The lay reports are not implausible or otherwise inconsistent with the record.  Thus, the Board finds him credible in his reports of symptoms.  Caluza; Buchanan.

In sum, the Veteran's reports of joint pain symptoms beginning in service are competent and credible.  Savage; Layno.  There is no negative evidence weighing against the claim.  Service connection for rheumatoid arthritis is warranted.  38 C.F.R. § 3.303(b). 


ORDER

Service connection for rheumatoid arthritis is granted. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


